DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 13, 2020 was filed before the mailing of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

	
	Election/Restrictions
Restriction to one of the following invention is required under 35 U.S.C. § 121:
Group I: Claims 1-7 drawn to a method and Claims 18-20 drawn to an apparatus for establishing a session, suspending operation due to a loss of connection, determining that the connection has been re-established, and resuming the session.
Group II:
For related product inventions, or related process inventions, the inventions are distinct if: 
(A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive;
(B) the inventions as claimed are not obvious variants; and
(C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. 
See MPEP § 806.05(j).
Furthermore, the inventions as claimed do no encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Restriction for examination purposes as indicated is proper because the two inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required, become one or more of the following reasons apply:
Group I: Claims 1-7 and 18-20, drawn to a method and apparatus for establishment, loss, and re-establishment of a session, would require a search of classes H04L43/0811, H04L43/10, G06F9/452, and G06F9/4418.
Group II:
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined, even though the requirement may be traversed (37 C.F.R. 1.143), and (ii) identification of the claims encompassing the elected invention. The election may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record, showing the inventions to be obvious variants, or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
During a telephone conversation with Attorney Ross Dannenberg on June 14, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7 and 18-20.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 8-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington,
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1, 4, 7, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5, 8, and 18 of U.S. Patent No. 10,797,977. Although the claims at issue are not identical, they are not patentably distinct from each other, as seen in the following table. The instant claims are not identical, but are somewhat broader than the indicated claims U.S. Patent No. 
Under the guidance of KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)), it would have been obvious that the claims of the instant application are not patentably distinct from the claims of U.S. Patent No. 10,797,977. Therefore, the claims shown in the table recite essentially the same subject matter and are subject to rejection for double patenting.
Instant Application No.
16/992,660

U.S. Patent No.
10,797,977
Comments
Claim 1:

A method, comprising:

establishing a session hosted by a computing device via a network connection, the session enables a client device to access one or more applications hosted by the computing device;













suspending, by the computing device, operation of the one or more applications in response to a loss of the network connection;






determining, by the computing device, that the network connection has been reestablished based on data from the one or more applications being received by the client device; and


resuming, by the computing device, the operation of the one or more applications in response to re-establishment of the network connection.
Claim 1:
A method, comprising:
establishing a desktop virtualization session between a client device and a computing device over a network connection, the desktop virtualization session configured to enable the client device to access one or more applications hosted by the computing device;
determining, by the computing device, that the network connection has been lost based on detection of an interruption in the network connection or deactivation of a display of the client device;
suspending, by the computing device, operation of the one or more applications in response to the determination that the network connection has been lost, wherein the suspension further comprises retaining data indicative of a state of the one or more applications;
determining, by the computing device, that the network connection has been reestablished based on receipt of an indication that the client device is able to receive data from the one or more applications; and
resuming, by the computing device, the operation of the one or more applications with use of the retained data and in response to the determination that the network connection has been re-established.




The session being “hosted by” the computing device is equivalent to the session between a client and the computing device. The “configured to” recitation is extraneous, since the same result is achieved. 

The determining step in the patent claim narrows the 



The patent claim is narrowed further by this limitation by indicating that state data is retained. 








These two limitations are similar, with only slight variations in the recitations.







This limitation narrows the patent claim through the use of the retained data.
Claim 4:

The method of claim 1, 

wherein the determining that the network connection has been lost comprises determining, by the computing device, that an interval of time has elapsed without receipt of data from the client device.
Claim 5:
The method of claim 1, 
wherein the determining that the network connection has been lost comprises determining, by the computing device, that a predetermined interval of time has elapsed without receiving network traffic from the client device.





The claims are equivalent, 
since receipt of data over a network is the same as receiving network traffic.
Claim 7:
The method of claim 1, 
wherein the determining that the network connection has been re-established comprises receiving data from the client device subsequent to the determining that the network connection has been lost.

Claim 8:

The method of claim 1, 

wherein the determining that the network connection has been re-established comprises receiving network traffic from the client device subsequent to the determining that the network connection has been lost.




The claims are equivalent, 
since receipt of data over a network is the same as receiving network traffic.
Claim 18:
An apparatus comprising: 
one or more processors; and



memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
establish a session hosted by the apparatus via a network connection, the session enables a client device to access one or more applications hosted by the apparatus;





in response to a loss of the network connection;



determine, by the apparatus, that the network connection has been re-established based on data from the one or more applications being received by the client device; and

resume, by the apparatus, the operation of the one or more applications in response to re-establishment of the network connection.
Claim 18:
A system, comprising:
a client device; and
a server computing device, wherein the server computing device comprises 
non-transitory memory storing computer instructions that, when executed by a processor of the server computing device, cause the server computing device to:
receive a request to host a hosted application for the client device; 
transmit hosted application data to the client device;
determine, by the server computing device, that a network connection through which the hosted application communicates with the client device has been lost based on detection of an interruption in the network connection or deactivation of a display of the client device;
of the hosted application at the server computing device in response to the determination that the network connection has been lost, wherein the suspending operation further comprises retaining data indicative of a state of the hosted application;
determine that the client device is able to receive data, based on receipt of an indication that the client device is able to receive data from the hosted application; and
automatically resume the operation, based on the retained data associated with the hosted application and in response to the determination that the network connection has been re-established, of the hosted application at the server computing device.




The patent claim is narrower by specifying client-server devices.




The session being “hosted by” the computing device is equivalent to the session between a client and the computing device. The “configured to” recitation is extraneous, since the same result is achieved. 

The determining step in the patent claim narrows the claim by explaining how the connection is lost. 
















These two limitations are similar, with only slight variations in the recitations.





This limitation narrows the patent claim through the use of the retained data.



	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas et al. (US 2016/0253199, hereinafter referred to as Thomas).
Regarding Claim 1,
Thomas teaches:
“establishing a session hosted by a computing device via a network connection, the session enables a client device to access one or more applications hosted by the computing device” (paragraphs [0028], [0025], [0024]; fig. 1, elements 102B, 107A, 107B, 109, 110, 112A, 112B, 112C … 112N, 121A, 121B, 121C, 121N).  [The server 102B participates in a collaborative session with the client computing devices 112A, 112B, 112C … 112N to enable the server 102B to collaboratively interact with the application program 107A or another application program 107B and the client remote access applications 121A, 121B, 121C, 121N ([0028]).  The application programs 107A/107B are accessed by the client computing devices 112A, 112B, 112C or 112N through a client interface, such as a client remote access application 121A, 121B, 121C, 121N ([0025]).  The server 102B is connected via the computer network 110 to a Local Area Network (LAN) 109 or may be directly connected to the computer network 110 ([0024]).]  (NOTE: The session is a client-server session over the network 110, and the server is equivalent to the “computing device.”)
suspending, by the computing device, operation of the one or more applications in response to a loss of the network connection” (paragraphs [0042], [0041]).  [The server can suspend a session without a request from the client if there is a risk of losing a network connection; the server monitors network parameters, such as bandwidth and latency, and when a parameter falls below a predetermined threshold, the server suspends a session ([0042]).  The server prepares a URL that will be used to resume a suspended session at a later time, by a client remote access application ([0041]).]
“determining, by the computing device, that the network connection has been reestablished based on data from the one or more applications being received by the client device” (paragraphs [0048], [0049]). [The operational flow to resume a suspended or transferred session occurs when a URL is invoked at a client remote access application to resume a suspended or transferred session; when invoking the URL, the client remote access application also forwards the password associated with the suspended session if a password was created ([0048]).  The server tier validates the password ([0049]).]  (NOTE: The URL is the URL that was presented to the user when the suspension occurred, as stated in [0041], and the client sends that URL to the server.  The invoking of the URL is equivalent to “data from the one or more applications being received by the client device.”)
	“resuming, by the computing device, the operation of the one or more applications in response to re-establishment of the network connection
Regarding Claim 2,
Thomas teaches all the limitations of parent Claim 1.
Thomas teaches:
“wherein the establishing the session comprises determining that the client device is authorized to access the one or more applications hosted by the computing device” (paragraph [0040]).  [When a client sends a request in a communication to the server, a password is provided that is encoded or encrypted within the request; the password is any type of authentication mechanism, such as alphanumeric characters, fingerprints, biometric information, etc., to provide a level of security when resuming a session.]
Regarding Claim 3,
Thomas teaches all the limitations of parent Claim 1.
Thomas teaches:
“wherein the client device accesses, via the network connection, the one or more applications hosted by the computing device based on input from the client device” (paragraphs [0027], [0029], [0024]; fig. 1, elements 102B, 107B, 112A, 112B, 112C … 112N, 121A, 121B, 121C, 121N).  [The client remote access application 121A, 121B, 121C, 121N may be designed for providing user interaction for displaying data and/or imagery in a human comprehensible fashion and for determining user input data in dependence upon received user instructions for interacting with the application program ([0027]).  A user interface program is executed on the server 102B (as one of application programs 107B) which is then accessed via an URL by a generic client application; the server 102B participates in a collaborative session with the client 
Regarding Claim 6,
Thomas teaches all the limitations of parent Claim 1.
Thomas teaches:
“wherein the suspending operation of the one or more applications comprises causing the computing device to operate in system sleep or suspend mode” (paragraphs [0034], [0036], [0024]; fig. 1, elements 107A, 107B, 111B, 121A, 121B, 121C, 121N; fig. 3A, elements 720, 730).  [The system provides for application extensions that are provided as part of either the server remote access application 111B, the client remote access applications 121A, 121B, 121C, 121N, or both to provide features and functionalities that are otherwise are not provided by the application programs 107A or 107B ([0034]).  The client tier 720 can initiate a transfer or suspend action received by the server tier 730, and the session is suspended at the server tier 730.]   (NOTE: The session being suspended at the server is equivalent to “causing the computing device to operate in … suspend mode.”) 
Regarding Claim 7,
Thomas teaches all the limitations of parent Claim 1.
Thomas teaches:
“wherein the determining that the network connection has been re-established comprises receiving data from the client device subsequent to the determining that the network connection has been lost” (paragraph [0048]). [The operational flow to resume data from the one or more applications being received by the client device.”)
Regarding Claim 18,
Thomas teaches:
“An apparatus comprising: one or more processors; and memory storing instructions” (paragraph [0024]; fig. 1, elements 102B, 106B, 107B).  [Numerous application programs 107B are stored in memory 106B of the server 102B and executed on a processor.]  (NOTE: The server is equivalent to the “apparatus”.)
“establish a session hosted by the apparatus via a network connection, the session enables a client device to access one or more applications hosted by the apparatus” (paragraphs [0028], [0025], [0024]; fig. 1, elements 102B, 107A, 107B, 109, 110, 112A, 112B, 112C … 112N, 121A, 121B, 121C, 121N).  [The server 102B participates in a collaborative session with the client computing devices 112A, 112B, 112C … 112N to enable the server 102B to collaboratively interact with the application program 107A or another application program 107B and the client remote access applications 121A, 121B, 121C, 121N ([0028]).  The application programs 107A/107B are accessed by the client computing devices 112A, 112B, 112C or 112N through a client interface, such as a client remote access application 121A, 121B, 121C, 121N ([0025]).  The server 102B is connected via the computer network 110 to a Local Area Network (LAN) 109 or may be directly connected to the computer network 110 ([0024]).]  apparatus.”)
“suspend, by the apparatus, operation of the one or more applications in response to a loss of the network connection” (paragraphs [0042], [0041]).  [The server can suspend a session without a request from the client if there is a risk of losing a network connection; the server monitors network parameters, such as bandwidth and latency, and when a parameter falls below a predetermined threshold, the server suspends a session ([0042]).  The server prepares a URL that will be used to resume a suspended session at a later time, by a client remote access application ([0041]).]
“determine, by the apparatus, that the network connection has been re-established based on data from the one or more applications being received by the client device” (paragraphs [0048], [0049]). [The operational flow to resume a suspended or transferred session occurs when a URL is invoked at a client remote access application to resume a suspended or transferred session; when invoking the URL, the client remote access application also forwards the password associated with the suspended session if a password was created ([0048]).  The server tier validates the password ([0049]).]  (NOTE: The URL is the URL that was presented to the user when the suspension occurred, as stated in [0041], and the client sends that URL to the server.  The invoking of the URL is equivalent to “data from the one or more applications being received by the client device.”)
	“resume, by the apparatus, the operation of the one or more applications in response to re-establishment of the network connection” (paragraph [0042]). [The server performs a process by which a resume URL is automatically prepared and 
Regarding Claim 19,
Thomas teaches all the limitations of parent Claim 18.
Thomas teaches:
“wherein the determining that the network connection has been re-established comprises receipt of a message from the client device, the message indicative of a reconnection between the apparatus and the client device” (paragraph [0042]). [The server performs a process by which a resume URL is automatically prepared and communicated to the client remote access application if the lost connection is re-established.]
Regarding Claim 20,
Thomas teaches all the limitations of parent Claim 18.
Thomas teaches:
“wherein the resuming operation of the one or more applications comprises enabling a second client device to access the one or more applications hosted by the apparatus” (paragraph [0048]; fig. 1, elements 121A, 121B, 121C, 121N). [A URL that was previously presented to the user is invoked at a client remote access application to resume a suspended session; when invoking the URL, the client remote access applications 121A, 121B, 121C, 121N also forwards the password associated with the suspended session.]  (NOTE: Each of the client applications 121A, 121B, 121C, 121N are associated with different client devices 112A, 112B, 112C, and 112N, as shown in fig. 1.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2016/0253199, hereinafter referred to as Thomas) in view of Gonzales et al. (US 2015/0142982, hereinafter referred to as Gonzales).
Regarding Claim 4,
Thomas teaches all the limitations of parent Claim 1.
Thomas does not teach:
“wherein the determining that the network connection has been lost comprises determining, by the computing device, that an interval of time has elapsed without receipt of data from the client device.”
Gonzales teaches:
“wherein the determining that the network connection has been lost comprises determining, by the computing device, that an interval of time has elapsed without receipt of data from the client device” (paragraph [0066]).  [The context identifier enables the session between the client and the server to be preserved in the event of a lost connection; the server is configured to store the session associated with the context identifier for a period of time, such that the client has some time to re-establish the connection with the server before the context identifier expires; after the defined period of time, the session expires, and the client has to authenticate itself at the server during a data request, after which a new context identifier is generated.]  (NOTE: The period of time before the session expires is equivalent to “an interval of time has elapsed without receipt of data from the client device.”)
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2016/0253199, hereinafter referred to as Thomas) in view of Frusina et al. (US 2014/0337473, hereinafter referred to as Frusina).
Regarding Claim 5,
Thomas teaches all the limitations of parent Claim 1.
Thomas does not teach:
“wherein the determining that the network connection has been lost comprises determining, by the computing device, that a buffer of the computing device for transmission of data to the client device is full.”
Frusina teaches:
wherein the determining that the network connection has been lost comprises determining, by the computing device, that a buffer of the computing device for transmission of data to the client device is full” (paragraphs [0003], [0207]).  [Real-time data is streamed over multiple distance networks between a wireless communications device to servers ([0003]).  A radio frequency (RF) implementation considers interface buffer fullness, measured one-way network latency, and lost packets (the difference in volume between transmitted and received packets) as a mechanism to identify whether a specific connection is working well; if the RF interface buffer fills up and if latency increases, it means increased buffering by some network element between the transmitter and receiver, and indicates that there is resource contention, which will eventually result in packet loss if that buffer becomes full ([0207]).]  (NOTE: The wireless communications device is equivalent to “client device” and the server to the “computing device.”)
Because both Thomas and Frusina teach sessions in a user device to server environment over a network, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Thomas disclosure, the ability to determine connection loss based on buffer fullness, as taught by Frusina; and such inclusion would have added another factor to determine connection problems and the ability to make needed corrections to avoid loss of a connection. The addition of that feature would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following additional references teach sessions for transfer of data from one device to another.
Croft; Richard Jason et al. teach Methods And Systems for Providing Remote Access to a Computing Environment Provided by a Virtual Machine.
Ashish Gujarathi et al. teach Methods and Systems for Delivering Applications from a Desktop Operating System.
Deepak Suryanarayanan et al. teach Management of Computing Sessions.
Abhay Nirantar teaches Temporary or Partial Offloading of Mobile Application Functions to a Cloud-Based Environment.
Zhexuan Song et al. teach Apparatus, Method for Deploying Applications in a Virtual Desktop Interface System. 
Gerard Joseph HEINZ II et al. teach Session Idle Optimization for Streaming Server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454